                  IN THE UNITED STATES DISTRICT COURT FOR THE
                          MIDDLE DISTRICT OF GEORGIA
                               COLUMBUS DIVISION

 UNITED STATES OF AMERICA

         v.
                                                        Case No.: 4:19-CR-00014-CDL-MSH-1
 JEFFERY FLAKES



                         ORDER ON MOTION FOR CONTINUANCE


        Defendant Jeffrey Flakes has moved the Court to continue the pre-trial hearing of his case,

presently scheduled for August 5, 2019.           The Government does not oppose this motion.

Defendant was arraigned on May 1, 2019, and is currently in custody.          A continuance is needed

because counsel needs more time to conduct and complete a thorough investigation related to the

case. The Court finds that it is in the interests of justice to continue the case and for counsel to

complete a thorough investigation and that this interests outweigh the interest of Defendant and

the public in a speedy trial.   Failure to grant a continuance could result in a miscarriage of justice.

Accordingly, Defendant’s Motion for Continuance [Doc. 22] is GRANTED, and it is hereby

ordered that this case shall be continued until the Court’s January 2020 trial calendar.     The delay

occasioned by this continuance shall be deemed excludable pursuant to the provisions of the

Speedy Trial Act, 18 U.S.C. Section 3161.

        It is SO ORDERED, this 8th day of July, 2019.


                                                s/Clay D. Land
                                                HONORABLE CLAY D. LAND
                                                CHIEF UNITED STATES DISTRICT JUDGE
